1    Todd A. Boock (SBN 181933)
      todd@bnsklaw.com
2
     BROWN NERI SMITH & KHAN, LLP
3    11601 Wilshire Boulevard, Suite 2080
     Los Angeles, California 90025
4
     Telephone: (310) 593-9890
5    Facsimile: (310) 593-9980
6
     Attorneys for Plaintiff
7    THE ALIXIR COMPANY dba BEV
8
     Defendant’s counsel on following page
9
10                                 UNITED STATES DISTRICT COURT
11
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                        WESTERN DIVISION
13
     THE ALIXIR COMPANY dba BEV, a               Case No. 2:20-cv-08368-RGK-RAO
14   Delaware corporation,
15                                               Hon. R. Gary Klausner
                          Plaintiff,             Hon. Rozella A. Oliver
16
17                   v.                          [PROPOSED] STIPULATED
                                                 PROTECTIVE ORDER
18   QUE ONDA BEVERAGE, INC. dba
19   ONDA, a Delaware corporation,
                                                 Complaint Filed: September 11, 2020
20                        Defendant.             Trial Date: November 30, 2021
21
22
23
24
25
26
27
28
     {F4163366 1 }

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               1
1    Counsel for Defendant Que Onda Beverage, Inc. dba Onda
2    Kevin R. Lussier (SBN 143821)
     klussier@cmlawfirm.com
3
     CRUSER, MITCHELL, NOVITZ, SANCHEZ, GASTON & ZIMET LLP
4    800 Wilshire Boulevard, 15th Floor
     Los Angeles, California 90017
5
     Telephone: (213) 689-8500
6    Facsimile: (213) 689-8501
7
     James D. Weinberger (admitted pro hac vice)
8     jweinberger@fzlz.com
     Daniel M. Nuzzaci (admitted pro hac vice)
9
      dnuzzaci@fzlz.com
10   FROSS ZELNICK LEHRMAN & ZISSU, P.C.
11   151 West 42nd Street, 17th Floor
     New York, New York 10036
12   Telephone: (212) 813-5900
13   Facsimile: (213) 813-5901

14
15                   The Court recognizes that at least some of the documents and information
16   ("materials") being sought through discovery in the above-captioned action are, for
17   competitive reasons, normally kept confidential by the parties. The parties have
18   agreed to be bound by the terms of this Protective Order (“Order”) in this action.
19                   The materials to be exchanged throughout the course of the litigation between
20   the parties may contain trade secret or other confidential research, technical, cost,
21   price, marketing or other commercial information, as is contemplated by Federal
22   Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the
23   confidentiality of such materials as much as practical during the litigation.
24                   THEREFORE:
25   I.              PURPOSES AND LIMITATIONS
26                   Discovery in this action is likely to involve production of confidential,
27   proprietary, and/or private information for which special protection from public
28   disclosure and from use for any purpose other than prosecuting this litigation may
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                2
1    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
2    enter the following Stipulated Protective Order. The parties acknowledge that this
3    Order does not confer blanket protections on all disclosures or responses to
4    discovery and that the protection it affords from public disclosure and use extends
5    only to the limited information or items that are entitled to confidential treatment
6    under the applicable legal principles. The parties further acknowledge, as set forth
7    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
8    file confidential information under seal; the parties must follow the applicable local
9    rules, including the procedures that must be followed and the standards that will be
10   applied when a party seeks permission from the Court to file material under seal.
11                   A.    GOOD CAUSE STATEMENT
12                   This action involves alleged trade secrets, confidential information,
13   development, commercial, financial, technical and/or proprietary information for
14   which special protection from public disclosure and from use for any purpose other
15   than prosecution of this action is warranted. Such confidential and proprietary
16   materials and information may consist of, among other things, confidential business
17   or financial information, information regarding confidential business practices, or
18   other confidential research, development, or commercial information (including
19   information implicating privacy rights of third parties), information otherwise
20   generally unavailable to the public, or which may be privileged or otherwise
21   protected from disclosure under state or federal statutes, court rules, case decisions,
22   or common law. Accordingly, to expedite the flow of information, to facilitate the
23   prompt resolution of disputes over confidentiality of discovery materials, to
24   adequately protect information the parties are entitled to keep confidential, to ensure
25   that the parties are permitted reasonable necessary uses of such material in
26   preparation for and in the conduct of trial, to address their handling at the end of the
27   litigation, and serve the ends of justice, a protective order for such information is
28   justified in this matter. It is the intent of the parties that information will not be
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                3
1    designated as confidential for tactical reasons and that nothing be so designated
2    without a good faith belief that it has been maintained in a confidential, non-public
3    manner, and there is good cause why it should not be part of the public record of this
4    case.
5                    B.    ACKNOWLEDGEMENT OF PROCEDURE FOR FILING
6                          UNDER SEAL
7                    The parties further acknowledge, as set forth in Section 12.3, below, that this
8    Stipulated Protective Order does not entitle them to file confidential information
9    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the Court
11   to file material under seal.
12                   There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
17   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or
24   otherwise protectable—constitute good cause.
25                   Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the
27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
28   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                4
1    each item or type of information, document, or thing sought to be filed or introduced
2    under seal in connection with a dispositive motion or trial, the party seeking
3    protection must articulate compelling reasons, supported by specific facts and legal
4    justification, for the requested sealing order. Again, competent evidence supporting
5    the application to file documents under seal must be provided by declaration.
6                    Any document that is not confidential, privileged, or otherwise protectable in
7    its entirety will not be filed under seal if the confidential portions can be redacted.
8    If documents can be redacted, then a redacted version for public viewing, omitting
9    only the confidential, privileged, or otherwise protectible portions of the document
10   shall be filed. Any application that seeks to file documents under seal in their
11   entirety should include an explanation of why redaction is not feasible.
12   II.             DEFINITIONS
13                   2.1   Action: The Alixir Company dba Bev v. Que Onda Beverage, Inc. dba
14   Onda., Case No. 2:20-cv-08368-RGK-RAO.
15                   2.2   Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17                   2.3   “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement, including, but not limited to, information contained or
21   disclosed in any materials, including documents, portions of documents, answers to
22   interrogatories, responses to requests for admissions, trial testimony, deposition
23   testimony, and transcripts of trial testimony and depositions, including data,
24   summaries, and compilations derived therefrom that is deemed to be confidential
25   information by any party to which it belongs.
26                   2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
27   their support staff).
28
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                5
1                    2.5   Designating Party: a Party or Non-Party that designates information or
2    items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
4    ONLY.”
5                    2.6   Disclosure or Discovery Material: all items or information, regardless
6    of the medium or manner in which it is generated, stored, or maintained (including,
7    among other things, testimony, transcripts, and tangible things), that are produced or
8    generated in disclosures or responses to discovery in this matter.
9                    2.7   Expert: a person with specialized knowledge or experience in a matter
10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
11   an expert witness or as a consultant in this Action.
12                   2.8   “HIGHLY CONFIDENTIAL” Information or Items: information or
13   items (regardless of how generated, stored or maintained) or tangible things that
14   contain or reflect sensitive Confidential Information that the designating party
15   contends are trade secrets and/or commercially sensitive, the disclosure of which
16   could cause harm that could not be avoided absent such designation. Such
17   designation shall constitute a representation by the Designating Party that he, she or
18   it, in good faith, believes that the Material so designated contains or constitutes at
19   the time of the designation: (a) competitively sensitive or proprietary information,
20   including trade secrets, research, analysis, development, financial or other
21   commercial information of a non-public nature, non-public communications with
22   regulators or other governmental bodies that are protected from disclosure by statute
23   or regulation; non-public business or financial strategies, business plans, strategic
24   plans, sales and marketing plans, marketing surveys, earnings or other financial
25   projections, contracts or agreements, including any documentation that is considered
26   confidential or proprietary under other confidentiality or non-disclosure agreements
27   and/or information protected by the right of privacy and/or any applicable privilege;
28   AND (b) the disclosure of such document or information to another Party or Non-
     {F4163366 1 }

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               6
1    Party, would create a risk of harm or injury that could not be avoided by a less
2    restrictive designation. To the extent that a Party or Non-Party desires that any
3    Confidential Information not specifically identified in subsection (a) above be
4    treated as “Attorneys’ Eyes Only,” it may inform the other Party or Parties and they
5    shall have a good faith meet and confer in an attempt to accommodate any such
6    concerns. To the extent that a Party or Non-Party disagrees with an “Attorneys’
7    Eyes Only” designation, that Party or Non-Party shall follow the “Challenging
8    Confidentiality Designations” procedure specified in Section VI herein. The Parties
9    expressly acknowledge that they will abide by Section 5.1 herein and not
10   indiscriminately designate Materials as “Attorneys’ Eyes Only” and will take care to
11   limit any such designation to specific material that qualifies under the appropriate
12   standards. Materials designated as “Attorneys’ Eyes Only” may not be used for any
13   business or commercial purpose or any purpose unrelated to the prosecution or
14   defense of this litigation.
15                   2.9   House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18                   2.10 Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20                   2.11 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action and
22   have appeared in this Action on behalf of that party or are affiliated with a law firm
23   which has appeared on behalf of that party and includes support staff.
24                   2.12 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27                   2.13 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                7
1                    2.14 Professional Vendors: persons or entities that provide litigation
2    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
3    demonstrations, and organizing, storing, or retrieving data in any form or medium)
4    and their employees and subcontractors.
5                    2.15 Protected Material: any Disclosure or Discovery Material that is
6    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
7    ATTORNEYS’ EYES ONLY.”
8                    2.16 Receiving Party: a Party that receives Disclosure or Discovery
9    Material from a Producing Party.
10   III.            SCOPE
11                   The protections conferred by this Stipulation and Order cover not only
12   Protected Material (as defined above), but also (1) any information copied or
13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
14   compilations of Protected Material; and (3) any testimony, conversations, or
15   presentations by Parties or their Counsel that might reveal Protected Material.
16   IV.             DURATION
17                   Once a case proceeds to trial, information that was designated as
18   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
19   as an exhibit at trial becomes public and will be presumptively available to all
20   members of the public, including the press, unless compelling reasons supported by
21   specific factual findings to proceed otherwise are made to the trial judge in advance
22   of the trial. See Kamakana, 477 F.3d at 1180-81 (distinguishing “good cause”
23   showing for sealing documents produced in discovery from “compelling reasons”
24   standard when merits-related documents are part of court record).
25                   For material or information that does not become public at trial, after final
26   disposition of this litigation, the confidentiality obligations imposed by this Order
27   shall remain in effect until a Designating Party agrees otherwise in writing or a court
28   orders otherwise. Final disposition shall be deemed to be the later of (1) dismissal
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                8
1    of all claims and defenses in this Action, with or without prejudice; and (2) final
2    judgment herein after the completion and exhaustion of all appeals, rehearings,
3    remands, trials, or reviews of this action, including the time limits for filing any
4    motions or applications for extension of time pursuant to applicable law.
5    V.              DESIGNATING PROTECTED MATERIAL
6                    5.1   Exercise of Restraint and Care in Designating Material for Protection.
7    Each Party or Non-Party that designates information or items for protection under
8    this Order must take care to limit any such designation to specific material that
9    qualifies under the appropriate standards. To the extent it is practical to do so, the
10   Designating Party must designate for protection only those parts of material,
11   documents, items, or oral or written communications that qualify – so that other
12   portions of the material, documents, items, or communications for which protection
13   is not warranted are not swept unjustifiably within the ambit of this Order.
14                   Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19                   If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection at all or do not qualify for the
21   level of protection initially asserted, that Designating Party must promptly notify all
22   other parties that it is withdrawing the inapplicable designation.
23                   5.2   Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28                   Designation in conformity with this Order requires:
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                9
1                          (a)   for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix at a minimum, the legend
4    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
5    ONLY” to each page that contains protected material. If only a portion or portions
6    of the material on a page qualifies for protection, the Producing Party also must
7    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
8    margins) and must specify, for each portion, the level of protection asserted.
9                    A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
14   inspecting Party has identified the documents it wants copied and produced, the
15   Producing Party must determine which documents, or portions thereof, qualify for
16   protection under this Order. Then, before producing the specified documents, the
17   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
19   contains Protected Material.
20                         (b)   for testimony given in a deposition or in other pretrial or trial
21   proceedings, that the Designating Party identify on the record, before the close of
22   the deposition, hearing, or other proceeding, whenever possible, all protected
23   testimony and specify the level of protection being asserted.
24                               (1)   However, a party may designate portions of depositions as
25   containing Protected Material after transcription of the proceedings. A Designating
26   Party will have until fourteen (14) days after receipt of the deposition transcript to
27   inform the other party or parties to the action of the portions of the transcript to be
28   designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL – ATTORNEYS’
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                10
1    EYES ONLY.”
2                                (2)    The use of a document as an exhibit at a deposition shall
3    not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Transcripts containing
5    Protected Material shall have an obvious legend on the title page that the transcript
6    contains Protected Material, and the title page shall be followed by a list of all pages
7    (including line numbers as appropriate) that have been designated as Protected
8    Material and the level of protection being asserted by the Designating Party. The
9    Designating Party shall inform the court reporter of these requirements.
10                               (3)    The Designating Party will have the right to exclude from
11   attendance at the deposition, during such time as the confidential information is to
12   be disclosed, any person other than the deponent, counsel (including their staff and
13   associates), the court reporter, and the person(s) agreed upon pursuant to paragraphs
14   7.2 and 7.3 below.
15                               (4)    The originals of the deposition transcripts and all copies of
16   the deposition must bear the legend "CONFIDENTIAL" or "HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY," as appropriate, and the original
18   or any copy ultimately presented to a court for filing must not be filed unless it can
19   be accomplished under seal, identified as being subject to this Order, and protected
20   from being opened except by order of this Court.
21                         (c)   for information produced in some form other than documentary
22   and for any other tangible items, that the Producing Party affix in a prominent place
23   on the exterior of the container or containers in which the information is stored the
24   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY.” If only a portion or portions of the information warrants protection,
26   the Producing Party, to the extent practicable, shall identify the protected portion(s).
27                   5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                11
1    the Designating Party’s right to secure protection under this Order for such material.
2    Upon timely correction of a designation, the Receiving Party must make reasonable
3    efforts to assure that the material is treated in accordance with the provisions of this
4    Order.
5    VI.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
6                    6.1    Timing of Challenges. Any Party or Non-Party may challenge a
7    designation of confidentiality at any time that is consistent with the Court’s
8    Scheduling Order.
9                    6.2    Meet and Confer. The Challenging Party objecting to confidentiality
10   must notify, in writing, counsel for the Designating Party of the objected-to materials
11   and the grounds for the objection. If the dispute is not resolved consensually between
12   the parties within seven (7) days of receipt of such a notice of objections, the
13   Challenging Party may move the Court for a ruling on the objection, in accordance
14   with the procedure set forth in Local Rules 37.1, et seq. The materials at issue must
15   be treated as confidential information, as designated by the designating party, until
16   the Court has ruled on the objection or the matter has been otherwise resolved.
17                   6.3.    The burden of persuasion in any such challenge proceeding shall be on
18   the Designating Party. Frivolous challenges, and those made for an improper purpose
19   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
20   expose the Challenging Party to sanctions. Unless the Designating Party has waived
21   or withdrawn the confidentiality designation, all parties shall continue to afford the
22   materials in question the level of protection to which it is entitled under the Producing
23   Party’s designation until the Court rules on the challenge.
24   VII. ACCESS TO AND USE OF PROTECTED MATERIAL
25                   7.1    Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this
27   Action only for prosecuting, defending, or attempting to settle this Action. Such
28   Protected Material may be disclosed only to the categories of persons and under the
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                12
1    conditions described in this Order. When the Action has been terminated, a
2    Receiving Party must comply with the provisions of section 13 below (FINAL
3    DISPOSITION).
4                    Protected Material must be stored and maintained by a Receiving Party at a
5    location and in a secure manner that ensures that access is limited to the persons
6    authorized under this Order.
7                    7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
8    otherwise ordered by the court or permitted in writing by the Designating Party, a
9    Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11                          (a)   The Receiving Party’s Outside Counsel of Record in this Action,
12   as well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14                          (b)   the officers, directors, and employees (including House Counsel)
15   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
16                          (c)   Experts (as defined in this Order) of the Receiving Party to
17   whom disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                          (d)   the Court and its personnel;
20                          (e)   court reporters and their staff;
21                          (f)   professional jury or trial consultants, mock jurors, and
22   Professional Vendors to whom disclosure is reasonably necessary for this Action
23   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
24   A);
25                          (g)   the author or recipient of a document containing the information
26   or a custodian or other person who otherwise possessed or knew the information;
27                          (h)   during their depositions, witnesses, and attorneys for witnesses,
28   in the Action to whom disclosure is reasonably necessary provided: (1) the
     {F4163366 1 }

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 13
1    deposing party requests that the witness sign the form attached as Exhibit A hereto;
2    and (2) they will not be permitted to keep any confidential information unless they
3    sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
4    otherwise agreed by the Designating Party or ordered by the court. Pages of
5    transcribed deposition testimony or exhibits to depositions that reveal Protected
6    Material may be separately bound by the court reporter and may not be disclosed to
7    anyone except as permitted under this Stipulated Protective Order;
8                                (i)      any mediator or settlement officer, and their supporting
9    personnel, mutually agreed upon by any of the parties engaged in settlement
10   discussions; and
11                               (j)      any other person with the prior written consent of the
12   Designating Party or by Order of this Court.
13                   7.3         Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY” Information or Items. A higher level of protection shall be provided for
15   trade secrets and highly sensitive research, development or commercial documents,
16   testimony, information, or other materials designated “HIGHLY CONFIDENTIAL
17   – ATTORNEYS’ EYES ONLY.” Unless otherwise ordered by the Court or
18   permitted in writing by the Designating Party, access to material designated
19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be restricted to
20   the following individuals:
21                         (a)         Outside Counsel of Record for the Parties as well as employees of
22   said Outside Counsel of Record to whom it is reasonably necessary to disclose the
23   information to assist such attorneys in connection with the Action;
24                         (b)         Experts (as defined in this Order) used by Outside Counsel of
25   Record for the Parties (1) to whom disclosure is reasonably necessary for this
26   Action; and (2) who have signed the “Acknowledgment and Agreement to Be
27   Bound” (Exhibit A);
28                         (c)         court reporters and their staff;
     {F4163366 1 }

                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                      14
1                       (d)    the Court and its personnel;
2                       (e)    professional jury or trial consultants, and Professional Vendors to
3    whom disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5                       (f)    authors and recipients of the Confidential Material;
6                       (g)    a fact deposition witness or a trial witness that meets the limitations
7    of Section (f) above; any 30(b)(6) deposition witness presented by the Designating
8    Party; any trial witness, provided that the Designated Material marked “HIGHLY
9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” has been or will be offered into
10   evidence, by stipulation of the Designating Party or by ruling by the Court; attorneys
11   for those witnesses; and if disclosure is reasonably necessary, provided: (1) the
12   deposing and/or examining party requests that the witness sign the form attached as
13   Exhibit A hereto; and (2) the witness will not be permitted to keep any confidential
14   information unless they sign the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
16   court. Pages of transcribed deposition testimony or exhibits to depositions that
17   reveal Protected Material may be separately bound by the court reporter and may
18   not be disclosed to anyone except as permitted under this Stipulated Protective
19   Order;
20                      (h)    any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by the parties engaged in settlement discussions, subject to
22   their agreement to maintain confidentiality to the same degree as required by this
23   Protective Order; and
24                      (i)    any other person with the prior written consent of the Designating
25   Party or by Order of this Court.
26   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
27                   PRODUCED IN OTHER LITIGATION
28                   If a Party is served with a subpoena or a court order issued in other litigation
     {F4163366 1 }

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 15
1    that compels disclosure of any information or items designated in this Action as
2    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
3    ONLY,” that Party must:
4                    (a)   promptly notify in writing the Designating Party. Such notification
5    shall include a copy of the subpoena or court order;
6                    (b)   promptly notify in writing the party who caused the subpoena or order
7    to issue in the other litigation that some or all of the material covered by the
8    subpoena or order is subject to this Protective Order. Such notification shall include
9    a copy of this Stipulated Protective Order; and
10                   (c)   cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12                   If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or Court Order shall not produce any information designated in this
14   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY” before a determination by the Court from which the subpoena or
16   order issued, unless the Party has obtained the Designating Party’s permission. The
17   Designating Party shall bear the burden and expense of seeking protection in that
18   Court of its confidential material, and nothing in these provisions should be
19   construed as authorizing or encouraging a Receiving Party in this Action to disobey
20   a lawful directive from another court.
21   IX.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22                   PRODUCED IN THIS LITIGATION
23                   (a)   The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
26   Non-Parties in connection with this litigation is protected by the remedies and relief
27   provided by this Order. Nothing in these provisions should be construed as
28   prohibiting a Non-Party from seeking additional protections.
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                16
1                    (b)   In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non-Party’s
4    confidential information, then the Party shall:
5                          (1)    promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a confidentiality
7    agreement with a Non-Party;
8                          (2)    promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                         (3)    make the information requested available for inspection by the
12   Non-Party, if requested.
13                   (c)   If the Non-Party fails to seek a protective order from this court within
14   fourteen (14) days of receiving the notice and accompanying information, the
15   Receiving Party may produce the Non-Party’s confidential information responsive
16   to the discovery request. If the Non-Party timely seeks a protective order, the
17   Receiving Party shall not produce any information in its possession or control that is
18   subject to the confidentiality agreement with the Non-Party before a determination
19   by the court. Absent a court order to the contrary, the Non-Party shall bear the
20   burden and expense of seeking protection in this court of its Protected Material.
21   X.              UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   and (d) request such person or persons to execute the “Acknowledgment and
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                17
1    Agreement to Be Bound” that is attached hereto as Exhibit A.
2    XI.             INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
3                    PROTECTED MATERIAL
4                    When a Producing Party gives notice to Receiving Parties that certain
5    inadvertently produced material is subject to a claim of privilege or other protection,
6    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
7    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
8    procedure may be established in an e-discovery order that provides for production
9    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
10   (e), insofar as the parties reach an agreement on the effect of disclosure of a
11   communication or information covered by the attorney-client privilege or work
12   product protection, the parties may incorporate their agreement in the stipulated
13   protective order submitted to the court.
14   XII. MISCELLANEOUS
15                   12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future. This Order may be
17   modified by agreement of the parties, subject to Court approval. The Court may
18   otherwise modify the terms and conditions of this Order for good cause, or in the
19   interest of justice, or on its own order at any time in these proceedings. The parties
20   prefer that the Court provide them with notice of the Court's intent to modify the
21   Order and the content of those modifications, prior to entry of such an order.
22                   12.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground, including, but not
25   limited to, the attorney-client privilege and work product doctrine, not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                18
1                    12.3. Filing Protected Material In Court. Before any Protected Material,
2    including, but not limited to, materials produced in discovery, answers to
3    interrogatories, responses to requests for admissions, deposition transcripts, or other
4    documents which are designated as CONFIDENTIAL or HIGHLY
5    CONFIDENTIAL – ATTORENYS EYES ONLY are filed with the Court for any
6    purpose, the party seeking to file such material must seek permission of the Court to
7    file the material under seal. The filing party must comply with Local Rule 79-5 and
8    the Federal Rules of Civil Procedure for that purpose. If a Party’s request to file
9    Protected Material under seal is denied by the court, then the Receiving Party may
10   file the information in the public record, unless otherwise instructed by the Court.
11                   12.4 The restrictions and obligations set forth within this order will not
12   apply to any information that: (a) the parties agree should not be designated
13   confidential information; (b) the parties agree, or the Court rules, is already public
14   knowledge; (c) the parties agree, or the Court rules, has become public knowledge
15   other than as a result of disclosure by the receiving party, its employees, or its
16   agents in violation of this Order; or (d) has come into the receiving party's legitimate
17   knowledge independently of the production by the designating party. Prior
18   knowledge must be established by pre-production documentation.
19                   12.5 The restrictions and obligations within this order will not be deemed to
20   prohibit discussions of any confidential information with anyone if that person
21   already has or legitimately obtains (e.g., via public channels or independent
22   knowledge) of that information.
23                   12.6 Transmission by email or some other currently utilized method of
24   transmission is acceptable for all notification purposes within this Order.
25   XIII. FINAL DISPOSITION
26                   After the final disposition of this Action, as defined in paragraph 4, within
27   sixty (60) days of a written request by the Designating Party, each Receiving Party
28   must return all Protected Material to the Producing Party or destroy such material.
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                19
1    As used in this subdivision, “all Protected Material” includes all copies, abstracts,
2    compilations, summaries, and any other format reproducing or capturing any of the
3    Protected Material. Whether the Protected Material is returned or destroyed, the
4    Receiving Party must submit a written certification to the Producing Party (and, if
5    not the same person or entity, to the Designating Party) by the sixty (60) day
6    deadline that (1) identifies (by category, where appropriate) all the Protected
7    Material that was returned or destroyed and (2) affirms that the Receiving Party has
8    not retained any copies, abstracts, compilations, summaries or any other format
9    reproducing or capturing any of the Protected Material. Notwithstanding this
10   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
11   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
12   deposition and trial exhibits, expert reports, attorney work product, and consultant
13   and expert work product, even if such materials contain Protected Material. Any
14   such archival copies that contain or constitute Protected Material remain subject to
15   this Protective Order as set forth in Section 4 (DURATION).
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     {F4163366 1 }

                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                        20
1
2                    I, Todd A. Boock, am the ECF user whose user ID and password authorized
3    the filing of this document. Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), I
4    attest that all signatories to this document have concurred and authorized this filing.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {F4163366 1 }

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               22
1                                                  EXHIBIT A
2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4                    I, __________________________________ [print or type full name], of
5    __________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on __________ [date] in the case of The Alixir Company dba Bev v. Que Onda
9    Beverage, Inc. dba Onda., Case No. 2:20-cv-08368-RGK-RAO. I agree to comply
10   with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not
13   disclose in any manner any information or item that is subject to this Stipulated
14   Protective Order to any person or entity except in strict compliance with the
15   provisions of this Order.
16                   I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint _________________________ [print or
20   type full name] of ______________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24   Date: ___________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _____________________________
27   Signature: ________________________________
28
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                23
1                                       CERTIFICATE OF SERVICE
2
                     I hereby certify that I electronically filed the foregoing with the Clerk of the
3
     Court for the United States District Court for the Central District of California by
4
     using the CM/ECF system on July 9, 2021. I further certify that all participants in the
5
     case are registered CM/ECF users and that service will be accomplished by the
6
     CM/ECF system.
7
                     I certify under penalty of perjury that the foregoing is true and correct.
8
     Executed on July 9, 2021.
9
10
                                                            /s/ Todd A. Boock
11
                                                            Todd A. Boock
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {F4163366 1 }

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                24
